DETAILED ACTION
Introduction
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Formula I, as seen in independent claims 1 and 13, does not appear to be supported as originally filed in this application, the parent application (15/336,201), and the grandparent application (13/316,162).
	The claim(s) should be rewritten as appropriate to clearly set forth the claimed invention as originally filed.  No new matter should be added.  Notwithstanding the above rejection(s), the claim(s) is (are) examined to the extent understood.  MPEP 2173.06.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,454,046. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
		
    PNG
    media_image1.png
    327
    380
    media_image1.png
    Greyscale

		
    PNG
    media_image2.png
    476
    382
    media_image2.png
    Greyscale

	       
    PNG
    media_image3.png
    264
    400
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    948
    393
    media_image4.png
    Greyscale

	Independent patent claims 1 and 3 are directed to a compound and device, respectively.  Formula II in those claims also falls within Formula I as found in present claims 1-20.  Further with respect to present claims 12 and 20, the compounds in those claims are encompassed by Formula II in the patent claims.  Still further with respect to present claim 19, the hosts listed therein correspond to those listed in patent claim 8.
	Based on the foregoing, the present claims are rejected as nonstatutory double patenting.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,512,355. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
		
    PNG
    media_image5.png
    492
    393
    media_image5.png
    Greyscale

	
    PNG
    media_image6.png
    463
    386
    media_image6.png
    Greyscale

	
    PNG
    media_image7.png
    368
    398
    media_image7.png
    Greyscale

	The patent claims read on the present claims.  Independent patent claims 1 and 14 are directed to a compound and device, respectively.  Formula I in the patent claims read on Formula I in present claims 1 and 13.  Further with respect to present claims 12 and 20, the compounds in those claims are encompassed by Formula I in the patent claims.  Still further with respect to present claim 19, the hosts listed therein correspond to those listed in patent claim 19.
	Based on the foregoing, the present claims are rejected as nonstatutory double patenting.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph applies if this application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim (US 2007/0128468; see also, EP 1,784,057).
Kim teaches a compound and organic electroluminescent (light emitting) device [Title; Abstract].  With respect to claims 1-12, Kim teaches:

    PNG
    media_image8.png
    679
    410
    media_image8.png
    Greyscale

is selected from various diones.  Various complexes are taught at [0023].  
Other claim limitations are met as well.  With respect to claims 12 and 20, the compounds fall within the formulas of Kim.  With respect to claims 13-20, Kim teaches an organic electroluminescent (light emitting) device with an anode, cathode [Abstract], and the formula set forth above.  Further with respect to claim 19, Kim teaches Al and Zn host complexes [0031].
Based on the foregoing, the present claims are rejected as anticipated.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2007/0128468; see also, EP 1,784,057).
Kim is discussed above.
It may be argued, though not persuasively, that some “picking and choosing” is required to arrive at the presently claimed invention.
Still, Kim teaches organic electroluminescent (light emitting) compounds and devices with Ir-containing complexes with formulas within those presently claimed.
It would have been obvious for a compound and device, as taught by Kim, to have formulas encompassing those presently claimed, as within the teachings of Kim, because the reference teaches organic electroluminescent (light emitting) compounds and devices with Ir containing complexes.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761